DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism in claims 1 and 18; vibration device in claim 12; heating element in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 3-4 and 6-9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the originally filed disclosure does not define the ranges definitively. 
Claim limitation “vibration device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The vibration device is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss.”
Regarding Claim 1: Zearfoss teaches an ice making assembly (Figures 1-4) comprising: 
a chilled chamber (12); 
a central hub (16, see Figure 3) rotatably mounted within the chilled chamber (12); 

a drive mechanism (20) operably coupled to the central hub (16) for selectively rotating the central hub (16) at a rotation speed (Column 3, lines 15-44); and 
a controller (38) operably coupled to the drive mechanism (20), the controller (38) being configured for: accelerating the central hub (16) until the rotation speed reaches a target speed (final speed); and periodically reducing the rotation speed of the central hub to a reduced speed (intermediate speed, Column 3, lines 15-44) before accelerating back to the target speed (once reenergized to final speed, Column 3, lines 15-44). 
Regarding Claim 5: Zearfoss further teaches wherein periodically reducing the rotation speed of the central hub (16) comprises: (a) accelerating the central hub (16) until the rotation speed reaches the target speed (final speed); (b) maintaining the rotation speed of the central hub (16) at the target speed for a spin time (duration of the spin at the final speed); (c) reducing the rotation speed of the central hub (16) to the reduced speed for a dwell time (duration of the intermediate speed and the speed to begin halt); and (d) repeating steps (a)-(c) until the water in the mold cavity (in 24) forms a billet of ice (17, Column 3, lines 27-64). 
Regarding Claim 10: Zearfoss further teaches wherein the mold assembly (see Figure 3) comprises: a yoke (25/26); an ice mold (34) defining the mold cavity (35) and an opening to the mold cavity (see 16 in Figure 2), the ice mold (34) being pivotally mounted to the yoke (25/26) such that the opening faces upward (towards fill pipe 44) 
Regarding Claim 17: Zearfoss further teaches wherein the central hub (16) is cylindrical (see Figure 3) and defines an inner surface (along 24), the mold assembly (34) being mounted on the inner surface (via 25/26). 
Regarding Claim 19: Zearfoss teaches a method of operating an ice making assembly (title, Figures 1-4), the ice making assembly (Figures 1-4) comprises a central hub (16, see Figure 3) rotatably mounted within a chilled chamber (12) and a mold assembly (34) mechanically coupled to the central hub (16) and defining a mold cavity configured for receiving water (via fill pipe 44 and nozzles 43), the method comprising: accelerating the central hub (16) until a rotation speed reaches a target speed (Column 3, lines 15-44); and periodically reducing the rotation speed of the central hub (16) to a reduced speed before accelerating back to the target speed (Column 3, lines 15-44). 
Regarding Claim 20: Zearfoss teaches a wherein periodically reducing the rotation speed of the central hub (16) comprises: (a) accelerating the central hub (16) until the rotation speed reaches the target speed (Column 3, lines 15-44); (b) maintaining the rotation speed of the central hub (16) at the target speed for a spin time; (c) reducing the rotation speed of the central hub (16) to the reduced speed for a dwell time (Column 3, lines 15-44); and (d) repeating steps (a)-(c) until water in the mold cavity forms a billet of ice (17).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss.”
Regarding Claim 2: Zearfoss teaches all the structural elements to have the central hub rotate wherein the reduced speed is less than 20% of the target speed. 
However, Zearfoss fails to disclose the specific speed range of wherein the reduced speed is less than 20% of the target speed. From the relied upon reference, it is disclosed that the reduced speed is any speed less that the target (final speed, Column 3, lines 15-44) thus, anywhere from 0% to 99+%. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the reduced speed is less than 20% of the target speed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II).
Regarding Claim 3: Zearfoss teaches all the structural elements to have the central hub rotate at some target speed.
However, Zearfoss fails to disclose the specific speed range of wherein the target speed is between about 600 and 2000 revolutions per minute. From the relied upon reference, it is disclosed that the motor (20) rotates the central hub (16), the motor rotates at about 1660 RPM. Therefore, it motor rotates the central hub at some speed 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the target speed is between about 600 and 2000 revolutions per minute since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II).
Regarding Claim 4: Zearfoss teaches all the structural elements to have the central hub rotate at some reduced speed (Column 3, lines 15-44). 
However, Zearfoss fails to disclose the specific speed range of wherein the reduced speed is between about 0% and 50% of the target speed. From the relied upon reference, it is disclosed that the reduced speed is any speed less that the target (final speed, Column 3, lines 15-44) thus, anywhere from 0% to 99+%. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the reduced speed is between about 0% and 50% of the target speed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II).
Regarding Claim 6: Zearfoss teaches all the structural elements to have the central hub rotate at some spin ratio to freeze ice into billets (17). 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein a spin ratio of the spin time over a total time equal to the spin time plus the dwell time is between about 0.8 and 0.99 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II).
Regarding Claim 7: Zearfoss teaches all the structural elements to have the central hub rotate at some spin ratio to freeze ice into billets (17). 
However, Zearfoss fails to disclose the specific range of wherein the spin ratio is between about 0.9 and 0.99. From the relied upon reference, it is disclosed that the central hub rotates until ice billets are formed, therefore rotate for some time then dwell to harvest to complete an ice making cycle (Column 3, lines 27-64) thus the spin time is some portion of the overall cycle. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the spin ratio is between about 0.9 and 0.99 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to 
Regarding Claim 8: Zearfoss teaches all the structural elements to have the central hub rotate at some spin time to freeze ice into billets (17). 
However, Zearfoss fails to disclose the specific range of wherein the spin time is between about 2 and 15 minutes. From the relied upon reference, it is disclosed that the central hub rotates until ice billets are formed, therefore rotate for some time then dwell to harvest to complete an ice making cycle (Column 3, lines 27-64) thus the spin time is some portion of the overall cycle. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the spin time is between about 2 and 15 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II). 
Regarding Claim 9: Zearfoss teaches all the structural elements to have the central hub rotate at some spin time to freeze ice into billets (17), and reduces speed to a dwell time to then harvest the ice from the ice molds (see Column 3, lines 27-64). 
However, Zearfoss fails to disclose the specific range of wherein the dwell time is between about 5 seconds and 5 minutes.
From the relied upon reference, it is disclosed that the central hub rotates until ice billets are formed, therefore rotate for some time then dwell to harvest to complete 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the structure of Zearfoss wherein the dwell time is between about 5 seconds and 5 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 (II).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Somura (US 6,857,277 B2). 
Regarding Claim 11: Zearfoss fails to teach wherein the mold assembly comprises: a top cap positioned over the opening in the ice mold, wherein the top cap is insulated. 
Somura teaches a mold assembly comprises: a top cap (21a) positioned over the opening in an ice mold (26), wherein the top cap is insulated (abstract, paragraph (b)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided herein the mold assembly comprises: a top cap positioned over the opening in the ice mold, wherein the top cap is insulated to the structure of Zearfoss as taught by Somura in order to advantageously confine the coldness of the lower portion of the ice mold (see Somura, Column 5, lines 25-32).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Yang (US 2016/0370066 A1). 
Regarding Claim 12: Zearfoss fails to teach wherein the mold assembly comprises: a vibration device operably coupled to the ice mold for selectively vibrating the ice mold.
Yang teaches a mold assembly (15) comprises: a vibration device (30) operably coupled to the ice mold (11) for selectively vibrating the ice mold (11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mold assembly comprises: a vibration device operably coupled to the ice mold for selectively vibrating the ice mold to the structure of Zearfoss as taught by Yang in order to advantageously remove air bubbles from forming within the ice mold cavity during the freezing process (see Yang, paragraph [0015], lines 1-10). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Shapiro et al. (US 3,357,720 B1), hereafter referred to as “Shapiro.” 
Regarding Claim 13: Zearfoss fails to teach wherein the mold assembly comprises: a heating element in thermal communication with the ice mold for selectively heating the ice mold.
Shapiro teaches a mold assembly (see Figure 5) comprises: a heating element (46) in thermal communication with an ice mold (20) for selectively heating the ice mold (Column 5, lines 29-35). 

Regarding Claim 14: Zearfoss teaches wherein the ice mold (34) comprises a cylindrical sidewall (24). 
Zearfoss fails to teach wherein insulation surrounds the cylindrical sidewall. 
Shapiro teaches wherein an ice mold (20) comprises a sidewall (Column 2, lines 26-33), and wherein insulation (38) surrounds the sidewall (see Figure 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice mold comprises a cylindrical sidewall, and wherein insulation surrounds the cylindrical sidewall to the structure of Zearfoss as taught by Shapiro in order to advantageously promote solid ice building throughout the ice cavities (see Shapiro, Column 3, lines 12-15).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Visin et al. (US 2017/0336124 A1), hereafter referred to as “Visin.”
Regarding Claim 15: Zearfoss fails to disclose wherein the ice mold comprises: one or more heat sinks mounted to a bottom wall of the ice mold to facilitate directional freezing. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice mold comprises: one or more heat sinks mounted to a bottom wall of the ice mold to facilitate directional freezing to the structure of Zearfoss as taught by Visin in order to advantageously provide heat dissipation from the ice mold to promote efficient ice formation (see Visin, paragraph [0037], lines 1-16 of Visin). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Gooden et al. (US 2014/0137577 A1), hereafter referred to as “Gooden.”
Regarding Claim 16: Zearfoss fails to disclose wherein the ice mold is constructed from aluminum. 
Gooden teaches an ice mold (10) is constructed from aluminum (see paragraph [0021], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice mold is constructed from aluminum to the structure of Zearfoss as taught by Gooden in order to advantageously provide material that has good thermal conductivity and is widely available.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zearfoss Jr., (2,986,013), hereafter referred to as “Zearfoss,” in view of Takagi et al. (JP 2008008526 A), hereafter referred to as “Takagi.”
Regarding Claim 18: Zearfoss further teaches wherein the drive mechanism (20) comprises an electric motor (energized by switch 39, see Figure 2). 
Zearfoss fails to teach wherein the drive mechanism is mounted below the central hub. 
Takagi teaches wherein a drive mechanism comprises an electric motor (7) mounted below a central hub (501). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the drive mechanism comprises an electric motor mounted below the central hub to the structure of Zearfoss as taught by Takagi in order to advantageously reconfigure the position of the motor due to different structure layouts or due to frame necessity (see Takagi, paragraph [0035], lines 10-13 and paragraph [0037], lines 1-3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimes et al. (3,146,606).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 9 a.m.-5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                              /KIRSTIN U OSWALD/                                                                                              Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                 /ERIC S RUPPERT/Primary Examiner, Art Unit 3763